DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 2/11/2022 in response to the Non-Final Office Action by Examiner Lee. The claim amendments are entered. Presently, claims 1-6, 8-19, and 21-22 are now pending. Claims 7 and 20 have been cancelled. Claims 1, 8, 10, 13, and 14 have been amended. Claims 21 and 22 are newly added. 

Response to Arguments
Applicant's arguments filed on 2/11/2022 in response to the previous Office Action have been fully considered and are addressed below. 

Applicant argues that the claim amendments taken in light of the specification describe a distributed computing technique for training a neural network that is not an abstract idea and even if it is allegedly an abstract idea, then the limitations are at least integrable into a practical application (Applicant’s reply pgs. 11-12). The claim amendments provide further details regarding the assignment of the non-differentiable weights and the determination of the fitness values and differentiable weight values based on the assignments. The claim amendments in correlation with the previous limitations provide details about training the neural network with regards to maintaining the current plurality of differentiable weights, generation of non-differentiable weight values, determining of the neural network fitness based on the differentiable and non-differentiable weights, and updating the differentiable and non-differentiable weight values and distribution parameters using gradient-based techniques and evolution strategies. That is, the various limitations in conjunction with the new amendments recite details related to the training of the neural network, namely determining the trained values of the differentiable and non-differentiable weights. As such, the previous and amended claim limitations taken together recite eligible subject matter because they describe details related to the training of the neural network in correlation with updating the neural network’s various weights and distribution parameters, which are not processes that are conceivably performed in the human mind or with the aid of pencil or paper. That is, the claim limitations taken together do not denote an abstract idea under the category of mental processes. The claim limitations also do not denote another abstract idea category either. Since the claims are not an abstract idea, the analysis ends at step 2A prong 1 and thus, an analysis of integration into a practical application is not warranted. Accordingly, the §101 abstract idea rejections against the claims are withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference label 500 in Fig. 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because there is a document (docx) number at the end of the Abstract that must be removed. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informality: “a fitness” on line 1 should be amended to “[[a]] the fitness” since it is referring back to the limitation in claim 1 on line 14. Appropriate correction is required.

Claim 5 is objected to because of the following informality: “generating a plurality” on line 1 should be amended to “generating [[a]] the plurality” since it is referring back to the limitation in claim 1 on line 7. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Line 1: “an evolution strategies” should be amended to “[[an]] the evolution strategies” since it is referring back to the limitation in claim 1 on line 26. 
Line 2: “an update” should be amended to “[[an]] the update” since it is referring back to the limitation in claim 1 on line 26. 
Appropriate corrections are required.
Claim 11 is objected to because of the following informalities:
Line 5: “an update” should be amended to “[[an]] the update” since it is referring back to the limitation in claim 1 on line 21. 
Line 15: “a machine learning gradient-based training technique” should be amended to “[[a]] the machine learning gradient-based training technique” since it is referring back to the limitation in claim 1 on lines 22-23. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 8-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the following limitations that are indefinite for the various reasons stated below: 
Lines 7-10 and 12-14: recites “plurality of non-differentiable weight value samples” on line 7; “each non-differentiable weight sample defines” on lines 8-9; “assigning each non-differentiable weight value sample” on line 10; “for each non-differentiable weight value sample” on line 12; and “the non-differentiable weight sample is assigned” on lines 13-14. The various limitations are not consistent in referring to the non-differentiable weight. The limitations flip amongst various different iterations of the non-differentiable weight such as: “weight value samples”, “weight sample”, “weight value sample”, “weight value sample”, and “weight sample”. Accordingly, it is not clear which is instance/iteration of the non-differentiable weight is being referred to. It is likely from the claim limitations that Applicant is intending to recite the instance of the non-differentiable weight as recited in line 7, then focus on each of those non-differentiable weight for the various succeeding limitations. However, the language must be explicitly clear when referring to the non-differentiable weight since that is being computed and perpetuated as part of the computations in order to ensure that the computations results operate as desired. 
Line 9: “for each of the non-differentiable weights”. There is insufficient antecedent basis for this limitation in the claim. Previous reference on lines 8-9 only recite “each non-differentiable weight sample”. However, if Applicant is intending to make a reference to “the non-differentiable weights”, then there is antecedent support but it is not clear which instance of non-differentiable weights are being referred to since there are several instances of it in the preamble. 
Lines 14 and 19-20: “the values of the plurality of differentiable weights”. It is not clear which instance of the values of the plurality of differentiable weights are being referred to, i.e. the values of the plurality of differentiable weights in the preamble or in step (i). 
Lines 15 and 20: “set to the current values”. It is not clear which instance of the current values are being referred to, i.e. step (i) or step (ii). It is likely that Applicant is intending to refer to step (i). In any case, the current values that is being referred to should be clearly stated. 
Lines 15-16 and 20: “the values of the plurality of non-differentiable weights”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “trained values of the plurality… the non-differentiable weights” in the preamble. It is also noted that there is also a previous reference to “a respective value for each of the non-differentiable weights” on line 9. 
Lines 16 and 21: “set to the values defined by the non-differentiable weight value sample”. It is not clear which instance of the values defined by the non-differentiable weight value sample are being referred to: the generating step on lines 7-8 or the assigning step on line 10. In addition, for the recitation on lines 20-21, the reference could also be to the lines cited above at lines 7-8 or line 10 or also on line 16. 
Line 18: “to which the non-differentiable weight sample is assigned”. There is insufficient antecedent basis for this limitation in the claim. The previous reference on line 10 recites that the assignment is for “each non-differentiable weight value sample”.
Line 24: “the differentiable weights” and “the updates”. There are insufficient antecedent bases for these limitations in the claim. The previous reference recites “plurality of differentiable weights” in the preamble and “an update” on line 21. 
Claims 2-6 and 8-12 are rejected by virtue of their dependency from claim 1 and because they do not provide further clarification on the issues. Additional issues with the dependent claims are also described below.   

Claim 2 recites the following limitations that are indefinite: lines 1-4 and 6-9, which inherit the ambiguities regarding the various values and weights as described above in claim 1. 
Claim 3 is rejected by virtue of its dependency from claim 2 and because it does not provide further clarification on the issues. 

Claim 3 recites the following limitations that are indefinite for the various reasons stated below: 
Lines 1-5: inherits the ambiguities regarding the various values and weights as described above in claims 1 and 2.  
Lines 6 and 9: “the differentiable weights”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “the plurality of differentiable weights” on lines 1-2 and 4. 
Line 8: “the gradients”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “a gradient” on line 6. 

 Claim 4 recites the following limitations that are indefinite for the various reasons stated below:
Lines 1-2: “the differentiable weights”. There is insufficient antecedent basis for this limitation in the claim.
Line 2: “the updates”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “an update” on line 21 of claim 1.
Lines 4-5: “the update for the weight in the updates”. There is insufficient antecedent basis for this limitation in the claim. As noted, the previous recitation is only for “an update”. Furthermore, it is not clear what “update” is being referred to in this limitation “the update for” because there several previous instances of this term “update”. 
Line 6: “the averages”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “an average” on line 4.
Line 6: “to the current values”. It is not clear which “the current values” are referred to because there several previous instances this phrase. 

Claim 6 recites the following limitations that are indefinite for the various reasons stated below:
Line 8: “the approximate gradients”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “an approximate gradient” on line 5.
Line 8: “the update from”. It is not clear what “the update” is being referred to in this limitation because there several previous instances of the term “update”.

Claim 8 recites the limitation “the updates” on line 3. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “an update” on line 21 of claim 1.

Claim 9 recites the limitation “the current distribution parameters” on lines 2 and 3-4. There is insufficient antecedent basis for these limitations in the claim. 
Claim 10 is rejected by virtue of its dependency from claim 9 and because it does not provide further clarification on the issues. 

Claim 10 recites the limitation “worker computing” on lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim. The previous reference recites “worker computing device” in claims 9 and 1. 

Claim 11 recites the following limitations that are indefinite for the various reasons stated below:
Line 3: “the differentiable weight”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “of the differentiable weights” earlier on line 3. 
Lines 5-8 and 13-17 inherit the ambiguities regarding the various values and weights as described above in claim 1. 
Lines 9 and 19: “the differentiable weights”. There is insufficient antecedent basis for this limitation in the claim. The previous reference recites “a plurality of the differentiable weights”.
Lines 10 and 11: “the weight is”. There is insufficient antecedent basis for this limitation in the claim. 
Line 11: “the current value for the weight”. There is insufficient antecedent basis for this limitation in the claim. The insufficient bases being for “the current value” and “the weight”. 
Claim 12 is rejected by virtue of its dependency from claim 11 and because it does not provide further clarification on the issues. 

Independent claims 13 and 14 are substantially similar to independent claim 1 and therefore are rejected for similar reasons as claim 1.  

Claims 15-19, 21, and 22 are rejected by virtue of their dependency from claim 14 and because they do not provide further clarification on the issues. In addition, claims 15-19, 21, and 22 are substantially similar to dependent claims 2-6, 8, and 9, respectively, and thus are rejected for similar reasons as claims 2-6, 8, and 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the “storage devices storing instructions” as recited in the claim is not explicitly defined in the specification to be non-transitory, i.e., excluding signals per se. Specification pg. 20 lines 15-20 recite non-transitory with regards to a “storage medium” and describes that the “computer storage medium can be a machine-readable storage device”. However, it is not explicitly clear that the storage device recited in claim 14 is the same as the “machine-readable storage device” recited in the specification. Furthermore, the specification at pg. 20 lines 21-25 go on to describe that the instructions can be “encoded on an artificially generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal”. That is, the instructions themselves can be transmitted via transitory propagating signals, i.e., signals per se. 
Accordingly, the claim includes impermissible signals per se and therefore, does not fall within at least one of the four categories of patent eligible subject matter.
Claims 15-19, 21, and 22 are rejected by virtue of their dependency from claim 14. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the claim limitations are not taught by the previous or current prior art references. As stated in the “Art Rejection Analysis” section in the previous Office Action, the prior art references did not explicitly teach the previous claim limitations. The new amendments build upon the previous limitations. Wherein the previous and new prior art references, as cited below, do not explicitly teach the claim limitations.
Accordingly, the claims contain allowable subject matter and would be allowable provided that they are rewritten or amended to overcome the various objections and rejections as set forth in this Office Action.


The following new prior art references are also being considered:
Kumar, “On weight initialization in deep neural networks”: describing weight optimization techniques for calculating differentiable weight values and non-differentiable weight values in deep neural networks. Wherein the differentiability or non-differentiability of the weights relate to the corresponding activation functions that are differentiable or not differentiable at 0. 
While Kumar teaches calculating of the differentiable weight values and non-differentiable weight values in deep neural networks, it does not explicitly teach it in relation to a fitness of a neural network, assigning of the non-differentiable weights to respective worker computing device, and as part of a determination and updating process with evolutionary strategies as recited in the claims. Thus, the claim limitations are distinguishable from Kumar.
Mathur et. al. “Hydra: A Peer to Peer Distributed Training & Data Collection Framework”: describing Hydra, a distributed network operating on peer-to-peer network nodes for distributed training of neural network. Hydra is trained in a parallel manner using synchronous stochastic gradient descent (SGD) to update the learning rate and weights of the neural network, wherein such weights can be differentiable. Hydra also uses reinforcement learning (RL) to determine a dynamic batch size of data for each distributed device running the on peer-to-peer network nodes, wherein the RL is used to maximize an expected reward function with a reward signal that is non-differentiable. 
While Mathur teaches a synchronous SGD, i.e. machine learning gradient-based technique in correlation with the weights, wherein such weights are differentiable, it does not explicitly teach this in relation to determining, assigning, and setting of the non-differentiable weights as recited in the claims. Furthermore, while Mathur teaches a distributed computing network, i.e., plurality of worker computing devices, it does not explicitly teach the various operations associated with the plurality of worker computing devices as recited in the claims. Thus, the claim limitations are distinguishable from Mathur. 

Salimans et. al., “Evolution Strategies as a Scalable Alternative to Reinforcement Learning”: describing evolutionary strategies for black box optimization of neural networks that can be applied to parallel workers. The evolutionary strategies include calculating objective function values, i.e. fitness values, as part of an objective function. Wherein the objective function operates on parameters of the neural network. 
While Salimans teaches evolutionary strategies, it does not explicitly teach the evolutionary strategies in correlation with non-differentiable weight value samples and determining fitness values for each of the non-differentiable weight value samples as recited in the claim. Furthermore, while Salimans teaches parallel workers, i.e., plurality of worker computing devices, it does not explicitly teach the various operations associated with the plurality of worker computing devices as recited in the claims. Thus, the claim limitations are distinguishable from Salimans.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0134461): describing a training process of a deep neural network that reduces computational resource requirements. Wherein the training process comprises weight quantizations such san non-differentiable weight quantizations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128